Schneider, J.,
dissenting. In my opinion, the proceeds from the instant contracts constitute payment for professional services.
Wiley, J., of the Sixth Appellate District, sitting for Dhncan, J. Judge Wiley of the Court of Appeals was, pursuant to Section 2 of Article IV of the Constitution of Ohio, duly directed by the Chief Justice “to sit with the justices of the Supreme Court in the place and stead of” Justice Duncan and Judge Wiley did so and heard and considered this cause prior to the resignation of Justice Duncan on November 28, 1971.
Stephenson, J., of the Fourth Appellate District, sitting for Stern, J.